      Case 1:15-cr-00866-AJN Document 88 Filed 07/09/21 Page 1 of 2




                                 LAW OFFICE OF
                             STEPHANIE M. CARVLIN, ESQ.
                                 140 Broadway, Suite 4610
                                New York, New York 10005


STEPHANIE M. CARVLIN, ESQ.                                  TELEPHONE: 212-748-1636
                                                            FAX: 212-858-7750
                                                            E-MAIL: CARVLIN@HOTMAIL.COM


                                     July 9, 2021


Honorable Alison J. Nathan
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Roger Thomas Clark
               15-cr-866 (AJN)

Dear Judge Nathan:

       I am counsel for Roger Clark in 15-cr-866, a case that has been transferred
to Your Honor from Judge William H. Pauley. I write after conferring with the
government, as directed in the Court’s order of June 25, 2021, to advise the Court
of the parties’ positions with respect to when Mr. Clark should be sentenced.

      In December of 2020, Mr. Clark                                      . His
recovery has been slow and uneven. Since his diagnosis, he has been plagued by
severe fatigue and an inability to focus. As a result, his sentencing has been
postponed several times.

       I communicated with Mr. Clark yesterday, July 8, 2021. He advised me that
his strength and cognitive abilities are improving. However, he reports that he still
has difficulty concentrating for a significant length of time and is sleeping much of
the day. He is unable at this time to participate actively in the sentencing process,
as he did throughout his defense. For example, he wants to write a letter to the
Court describing his remorse for his participation in the offense. He wants to be
able to address the Court during sentencing to detail his conditions of confinement
at the MDC. He is unable to do so at this time. I therefore ask that the Court permit
me to file an additional letter on or before July 23, 2021, advising the Court on the
status of Mr. Clark’s health at that time.
      Case 1:15-cr-00866-AJN Document 88 Filed 07/09/21 Page 2 of 2




       I have consulted with the Assistant United States Attorneys who are
representing the government in this case, and the government has no objection to
this request.




                                              Respectfully submitted,


                                              ___________/s/__________
                                              Stephanie Carvlin


cc:   AUSA Michael Neff
      AUSA Vladislav Vainberg (via ECF)
